IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 170 DB 2014 (No. 4 RST 2015)
                                            :
                                            :
PAUL DOUGLAS SALTER                         : Attorney Registration No. 84526
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM ADMINISTRATIVE SUSPENSION             : (Philadelphia)


                                        ORDER


PER CURIAM


       AND NOW, this 15th day of January, 2015, the Report and Recommendation of

Disciplinary Board Member dated January 6, 2015, is approved and it is ORDERED that

Paul Douglas Salter, who has been on Administrative Suspension, has never been

suspended or disbarred, and has demonstrated that he has the moral qualifications,

competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.